Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 1 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 2 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 3 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 4 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 5 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 6 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 7 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 8 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 9 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 10 of 11
Case 2:21-bk-14596-NB   Doc 5 Filed 06/03/21 Entered 06/03/21 14:32:00   Desc
                        Main Document    Page 11 of 11
